Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 1 of 16 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant AUSA Dominguez

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Search of
(Briefly describe the property to be searched ) 7
or identify the person by ame and address) ) Case No. : - _ %
2089 Eddystone Ave., Columbus, Ohie 43224 and curtilidge of. }
)
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the persan or describe the
property io be searched and give its location):

2089 Eddystone Avenue, Columbus, Ohio 43224 and curtilidge of. Further described in Attachment A

located inthe ——--Southern _____ District of ————____ Ohio. —_ , there is now concealed (identify the
person or describe the property to be seized}:

See Attachment B
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more)!
wt evidence of a crime;
@ contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 1956 (a) (h) Laundering of Monetary Instruments and Money Laundering Conspiracy
21 U.S.C. 841(a} 846 Possess with Intent to Distribute a Controlled Substance and Drug Conspiracy.

The application is based on these facts:
See attached Affidavit.

wo Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: )is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

CE is 49

Applicant's signature

 

Colin Ginley, ATF Special Agent
Printed name and title

Swom to before me and signed in my presence.
Date: 11/12/2019 CA U mS
Judge's signature

City and state: Colurnbus, Ohio Honorable Chelsey M. Vascura
Printed name and title
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 2 of 16 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Colin J. Ginley, being duly sworn, depose and state that:

Tam a Special Agent (SA) with the United States Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) and have been so employed since May 14, 2018. Therefore, I am a law
enforcement officer as defined in 18 U.S.C. §2510(7). Iam presently assigned to the ATF
Columbus Field Division. I completed the Criminal Investigator Training Program and the ATF
Special Agent Basic Training Academy at the Federal Law Enforcement Training Center,
located in Glynco, Georgia, where I received specialized training in the investigation of federal
crimes involving firearms, alcohol and tobacco diversion, arson and explosives, and narcotics.

Thave participated in numerous federal investigations including federal firearms
violations. During these investigations, I participated in various types of investigative
techniques, to include electronic surveillance, informants, and controlled purchases of firearms
and narcotics from suspects. I participated in physical surveillance operations and in the
execution of multiple federal arrest warrants. I also know how to analyze information resulting
from traditional record searches and reviewing case files. As a result of my training and
experience, I am familiar with state and federal laws pertaining to firearms and narcotics
violations, among other offenses. Furthermore, I am familiar with armed narcotics trafficking,
narcotics trafficking, and narcotics trafficking conspiracy techniques utilized by individuals
involved in the aforementioned crimes.

Tam one of the Lead Investigators in this investigation. I have consulted with the other
Lead Investigators regarding this investigation and have probable cause to believe the following
is true. Throughout this affidavit, reference to “investigators” specifically refers to criminal
investigators.

Based on our ongoing investigation, your affiant believes probable cause exists to find
that Gage DAVIS, Billy LEWIS and others, are engaged in a conspiracy involving narcotics
distribution. Based on your Affiant’s knowledge, training, and experience, drug traffickers often
use, possess, and, carry one or more firearms to protect their drugs and drug proceeds.

Your affiant further believes that evidence and instrumentalities of this activity can be
found in the known residence of LEWIS located at: 2089 Eddystone Avenue, Columbus, Ohio
43224.
1.

2.

Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 3 of 16 PAGEID #: 3

PURPOSE OF AFFIDAVIT

Your affiant submits there is probable cause to believe that evidence of criminal activity,
namely criminal violations of the federal criminal code Title 18 United States Code. 1956
(a)(1)(A)(D, Title 18 United States Code. 1956 (a)(1)(B)(Gi), Title 18 United States Code. 1956
(h), Title 21 United States Code 841, Title 21 United States Code 846, and Title 18, United
States Code, Section 924(c) are located at 2089 Eddystone Avenue, Columbus, Ohio 43224.

Because this affidavit is offered for the limited purpose of establishing probable cause in
support of this warrant, it does not set forth all facts known to this investigation.

LOCATIONS TO BE SEARCHED

2089 Eddystone Avenue, Columbus, Ohio 43224 hereafter EDDYSTONE AVENUE TARGET

3.

RESIDENCE, to include any out buildings present on the curtilage of the property further
described in Attachment A

ITEMS TO BE SEIZED

See Attachment B.

PROBABLE CAUSE

The information in this affidavit is a compilation of information developed during the ongoing
criminal investigation that started in 2019 of the above-described violations. The investigation
has involved investigators of the ATF, Columbus Division of Police, Knox County Sheriff's
Office, Morrow County Sheriff’s Office, and the Ohio State Highway Patrol. Investigators’
knowledge is derived from their own personal observations and from a variety of credible
sources, including witness interviews, review of public records, police reports, surveillance
and information provided to them by other law enforcement and regulatory personnel. This
affidavit is intended to show that there is sufficient probable cause for the requested search
warrant and does not purport to set forth all investigators’ knowledge of the investigation into
this matter.

Your affiant believes the investigation to date shows that Gage DAVIS and Billy LEWIS
are involved in illegal activities consisting of Possession with the Intent to Distribute and
Distribution of a Controlled Substance, and a Narcotics Conspiracy.

2
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 4 of 16 PAGEID #: 4

5. On or about August 27, 2019, ATF investigators met with an ATF Confidential Informant (CI)
regarding armed narcotics traffickers Gage DAVIS and Billy LEWIS. The CI advised that
DAVIS and LEWIS operate a drug trafficking organization (DTO) that distributes
methamphetamine. ATF investigators started working with the CI in the summer of 2019. The
CI has provided reliable information in the past that has been corroborated by ATF
investigators.

6. SA Ginley conducted a Criminal History check on LEWIS. (FBI #: 529774JBO), which
revealed that he has multiple arrests and criminal convictions, including, but not limited to the
following:

- In Franklin County Court of Common Pleas, Case No. 98 CR 005764, with a
Judgement Entry date of on or about September 30, 1998, Failure to Comply O.R.C
2921.331, Felony of the Fourth Degree.

In Franklin County Court of Common Pleas, Case No. 08 CR 003260, with a
Judgement Entry date of on or about April 23, 2008, Theft, O.R.C 2913.02, Felony of
the Fourth Degree.

In Franklin County Court of Common Pleas, Case No. 10 CR 006412, with a
Judgement Entry date of on or about July 17, 2010, Theft, O.R.C 2913.02, Felony of
the Fourth Degree.

- In Delaware County Court of Common Pleas, Case No. 10 CR 120594, with a
Judgement Entry date of on or about December 15, 2010, Receiving Stolen Property,
O.R.C 2913.51A, Felony of the Fourth Degree.

- In Morrow County Municipal Court, Case No. 2014CRB8713, with a Judgement Entry
date of on or about May 7, 2015, Domestic Violence, O.R.C 2919.25A, Misdemeanor
of the First Degree.

7. SA Ginley conducted a Criminal History check on DAVIS (FBI #: CLVOMO9T8), which
revealed that he has arrests and a criminal conviction, including the following:

- In Morrow County Court of Common Pleas, Case No. 2018 CR 0154, with a Judgement
Entry date of on or about April 12, 2019 Possession of Drugs, O.R.C 2925,11AC2A,
Felony of the Fifth Degree.

NARCOTICS ACTIVITIES

8. On or about August 27, 2019, ATF investigators discussed with the CI described in Paragraph
(5) regarding the DTO involving DAVIS and LEWIS. The CI advised that DAVIS and

3
10.

11.

12.

13.

Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 5 of 16 PAGEID #: 5

LEWIS were both violent and traffic in methamphetamine in the area of Columbus, Ohio. The
ATF CI advised ATF investigators that DAVIS and LEWIS have a Mexican drug supplier
regarding methamphetamine. The ATF CI advised ATF investigators that DAVIS always
carries a firearm on his person and on more than one occasion has threatened people with a
firearm. Additionally, the ATF CI advised ATF investigators that DAVIS has on more than
one occasion offered to sell firearms including, but not limited to, a 9mm semi-automatic
handgun and a revolver with a pearl handle.

On or about August 27, 2019, ATF Investigators identified and began monitoring the facebook
profiles belonging to DAVIS and LEWIS. ATF Investigators identified the open facebook
profile of “Gage Mcdole” which displayed a white male who was immediately identified as
Gage DAVIS. Additionally, ATF Investigators identified the open facebook profile of “Billy
LEWIS” which displayed a white male who was immediately identified as Billy LEWIS.

On or about September 4, 2019, the CI made contact with DAVIS. DAVIS confirmed with
the ATF CI that he would agree to provide a specific amount of methamphetamine to the ATF
CI for an agreed upon purchase price. The pre-arranged deal between DAVIS and the ATF CI
ultimately did not occur and DAVIS advised the ATF CI that it could occur at another time.

On or about September 5, 2019, the CI made contact with DAVIS. DAVIS confirmed with
the ATF CI that he would agree to provide a specific amount of methamphetamine to the ATF
CI for an agreed upon purchase price. An ATF Undercover Agent (UCA) was present with
the ATF CI during the transaction. The ATF CI was checked for contraband on his/her person,
which revealed negative results and was provided with pre-recorded Government funds and a
recording device. The UCA and ATF C] entered an Undercover Vehicle (UCV) and arrived
at a pre-arranged meet location that was coordinated in agreement with DAVIS. Surveillance
units observed DAVIS walk up and enter the UCV. DAVIS provided the ATF CI with an
amount of methamphetamine in exchange for pre-recorded Government funds, provided by
the ATF CI to DAVIS. DAVIS then exited the UCV. The UCA then took custody of the
purchased methamphetamine. The ATF CI was again checked for contraband on his/her
person, which revealed negative results. This transaction was audio and video recorded. The
purchased amount of methamphetamine from DAVIS was field tested utilizing a field-testing
kit for methamphetamine. The field test resulted in a positive test for methamphetamine and
was submitted to the Columbus Police Crime Laboratory under CPCL-2019-06173. The
results of the examination revealed the presence of methamphetamine.

On or about September 13, 2019, ATF Task Force Officer (TFO) Sam Chappell applied for
and received a federal search warrant for cell phone location data for phone number (740) 390-
8818, identified as the primary phone number for DAVIS. The Search warrant was then
executed by submitting it to T-Mobile and the ATF Columbus Field Office began receiving
location results.

On or about September 13, 2019, the CI made contact with DAVIS. DAVIS confirmed with
the ATF CI that he would agree to provide a specific amount of methamphetamine to the ATF

4
14.

15.

Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 6 of 16 PAGEID #: 6

CI for an agreed upon purchase price. The ATF Cl was checked for contraband on his/her
person, which revealed negative results and was provided with pre-recorded Government funds
and a recording device. The UCA and ATF CI entered an UCV and arrived at a pre-arranged
meet location that was coordinated in agreement with DAVIS. The UCA exited the UCV and
was not present during the transaction. Surveillance units observed DAVIS walk up and enter
the UCV, DAVIS provided the ATF CI with an amount of methamphetamine in exchange for
pre-recorded Government funds, provided by the ATF CI to DAVIS. DAVIS then exited the
UCV and entered a Ford Taurus Wagon, teal in color, bearing Ohio plate “HSA 5570,” with
listed owner Sierra McDole, White/Female, DOB: 9/17/1998 and registered on a 2003 ford
escape, Silver in color. The vehicle was observed with a black cargo rack and multiple bumper
stickers in the rear hatch. ATF Investigators subsequently identified the driver as LEWIS.
ATF Investigators also identified the Ohio license plate to not match the listed vehicle. At the
conclusion of the transaction the UCA then took custody of the purchased methamphetamine.
The ATF CI was again checked for contraband on his/her person, which revealed negative
results. This transaction was audio and video recorded. Your affiant listened to the audio and
video regarding the narcotics transaction between the ATF CI and DAVIS and confirmed the
audio and video of the transaction to be consistent with the debrief of the ATF CI. The
purchased amount of methamphetamine from DAVIS was field tested utilizing a field-testing
kit for methamphetamine. The field test resulted in a positive test for methamphetamine and
was submitted to the Columbus Police Crime Laboratory under CPCL-2019-06173. The
results of the examination revealed the presence of methamphetamine.

Between September 13, 2019 and September 19", 2019 ATF investigators conducted physical
surveillance of DAVIS which coincided with real-time technical surveillance relevant to
DAVIS’ phone PING locations. During this time period ATF investigators were able to
identify DAVIS’S home address at the location of 1767 Brentnell Avenue, Columbus, Ohio
43219. Additionally, ATF investigators were able to identify the Ford Taurus Wagon, teal in
color, bearing Ohio plate “HSA 5570”, which was previously operated by LEWIS to convey
DAVIS to the aforementioned drug transaction being located on the property of 1767 Brentnell
Avenue. ATF Investigators also verified DAVIS at several locations, which coincided with
the technical surveillance obtained in real time.

On or about September 19, 2019, the ATF CI made contact with DAVIS. DAVIS confirmed
with the ATF CI that he would agree to provide a specific amount of methamphetamine to the
ATF Cl for an agreed upon purchase price. An ATF UCA was present with the ATF CI during
the transaction. ATF CI was checked for contraband on his/her person which revealed negative
results and provided pre-recorded Government funds and a recording device. The UCA and
ATF Cl entered an Undercover Vehicle (UCV) and arrived at a pre-arranged meet location that
was coordinated in agreement with DAVIS. ATF Investigators conducted real-time technical
surveillance relevant to DAVIS’ phone, which displayed a PING location within 9 meters
(hereinafter ‘‘m’’) of his identified home address of 1767 Brentnell Avenue, Columbus, Ohio
43219. A short time later, Surveillance units observed DAVIS and LEWIS arrive at the agreed
upon meet location. Surveillance units observed DAVIS as the front passenger and LEWIS
as the operator of a black, GMC Envoy bearing Ohio plate “HUW 8246.” Surveillance units

5
16.

Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 7 of 16 PAGEID #: 7

then observed DAVIS exit the vehicle walk up and enter the UCV. DAVIS provided the ATF
CI with an amount of methamphetamine in exchange for pre-recorded Government funds,
provided by the ATF CI to DAVIS. DAVIS then exited the UCV and was observed by
surveillance units re-entering the front passenger seat of the vehicle LEWIS was operating. It
should be noted that during this drug transaction between the UCA, DAVIS , and LEWIS,
ATF Investigators were able to confirm real-time technical surveillance relevant to DAVIS’
phone which displayed a PING location within 11m of the pre agreed up meet location. The
UCA then took custody of the purchased methamphetamine. The ATF CI was again checked
for contraband on his/her person, which revealed negative results. This transaction was audio
and video recorded. The purchased amount of methamphetamine from DAVIS was field tested
utilizing a field-testing kit for methamphetamine. The field test resulted in a positive test for
methamphetamine and was submitted to the Columbus Police Crime Laboratory under CPCL-
2019-06173. The results of the examination revealed the presence of methamphetamine.
Immediately following the drug transaction, ATF Investigators conducted real-time technical
surveillance relevant to DAVIS ° phone which displayed a PING location within 8m of his
identified home address of 1767 Brentnell Avenue, Columbus, Ohio 43219. The information
was received in a timely manner relative to the times of the drug transaction. Because of this,
ATF Investigators were able to ascertain that DAVIS was at his home address of 1767
Brentnell Avenue, Columbus, Ohio 43219 prior to the drug transaction and immediately
following the drug transaction.

On or about September 25, 2019, the ATF UCA made contact with DAVIS. DAVIS
confirmed with the ATF UCA that he would agree to provide a specific amount of
methamphetamine to the ATF UCA for an agreed upon purchase price. The ATF UCA had
pre-recorded Government funds and recording devices. The UCA entered the UCV and
arrived at a pre-arranged meet location that was coordinated in agreement with DAVIS. ATF
Investigators conducted real-time technical surveillance relevant to DAVIS’ phone, which
displayed a PING location within 14m of his identified home address of 1767 Brentnell
Avenue, Columbus, Ohio 43219. Surveillance Units then observed DAVIS and LEWIS arrive
at the meet location. Surveillance units observed DAVIS as the front passenger and LEWIS
as the operator of a black, GMC Envoy bearing Ohio plate “HUW 8246.” Surveillance units
then observed the ATF UCA exit the UCV and enter the vehicle being operated by LEWIS.
The ATF UCA immediately identified DAVIS, LEWIS and another unknown individual
inside the vehicle. DAVIS provided the ATF UCA with an amount of methamphetamine in
exchange for pre-recorded Government funds, provided by the ATF UCA to DAVIS. DAVIS
and LEWIS both counted the pre-recorded government funds and jointly took possession of
the pre-recorded Government funds. The ATF UCA then exited the vehicle and was observed
by surveillance units re-entering the UCV. It should be noted that during this drug transaction
between the UCA, DAVIS, and LEWIS, ATF Investigators were able to confirm real-time
technical surveillance relevant to DAVIS’ phone which displayed a PING location within 19m
of the pre agreed up meet location. This transaction was audio and video recorded. The
purchased amount of methamphetamine from DAVIS was field tested utilizing a field-testing
kit for methamphetamine. The field test resulted in a positive test for methamphetamine.
Immediately following the drug transaction, ATF Investigators conducted real-time technical

6
17.

18.

19.

Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 8 of 16 PAGEID #: 8

surveillance relevant to DAVIS’ phone which displayed a PING location within 19m of his
identified home address of 1767 Brentnell Avenue, Columbus, Ohio 43219. The information
was received in a timely manner in that ATF Investigators were able to ascertain that DAVIS
was at his home address of 1767 Brentnell Avenue, Columbus, Ohio 43219 immediately prior
to the drug transaction and immediately following the drug transaction.

On or about September 26, 2019, ATF Investigators observed activity on DAVIS’ facebook
profile of “Gage mcdole.” More specifically, ATF Investigators observed a facebook post by
DAVIS, as “Gage mcdole”, and a comment by DAVIS, which stated, “I don't carry a wallet

© nothing worth anything on my person ever. Maybe a couple dollars and my pistol and they
stay in my hand always.”

On or about October 3, 2019, the ATF UCA made contact with DAVIS. DAVIS confirmed
with the ATF UCA that he would agree to provide a specific amount of methamphetamine to
the ATF UCA for an agreed upon purchase price. The ATF UCA had pre-recorded
Government funds and recording devices. The UCA entered UCV and arrived at a pre-
arranged meet location that was coordinated in agreement with DAVIS. A recorded call was
made by the UCA to DAVIS to confirm the meet location. It should be noted that during the
call DAVIS mentioned, “I gotta run to the house and grab the shit real quick.” The ATF UCA
understood this to be DAVIS referencing the pre-agreed upon methamphetamine. Subsequent
to this call, ATF Investigators observed real-time technical surveillance relevant to DAVIS ”
phone, which displayed a PING location of 41m on Brentnell Avenue, which was
approximately 500 yards from his home address of 1767 Brentnell] Avenue, Columbus, Obio
43219. A short time later, Surveillance units observed DAVIS and LEWIS arrive at the agreed
upon meet location. Surveillance units observed DAVIS as the front passenger and LEWIS
as the operator of a black, Hyundai sedan, bearing Ohio plate “HWK9709.” Surveillance units
then observed the DAVIS and LEWIS exit their vehicle and enter the UCV. The ATF UCA
immediately identified DAVIS and LEWIS. DAVIS provided the ATF UCA with an amount
of methamphetamine in exchange for pre-recorded Government funds, which were provided
by the ATF UCA to DAVIS. DAVIS and LEWIS both counted the pre-recorded government
funds and jointly took possession of the pre-recorded Government funds. DAVIS and LEWIS
then exited the vehicle and were observed by surveillance units re-entering their vehicle. It
should be noted that during this drug transaction between the UCA, DAVIS , and LEWIS,
ATE Investigators were able to confirm real-time technical surveillance relevant to DAVIS ’
phone which displayed a PING location within 8m of the pre-agreed upon meet location. This
transaction was audio and video recorded. The purchased amount of methamphetamine from
DAVIS was field tested utilizing a ficld-testing kit for methamphetamine. The field test
resulted in a positive test for methamphetamine.

On or about October 3, 2019, DAVIS made contact with the ATF UCA and stated, “I got three
whole ones on me right now...” The ATF UCA understood this to be DAVIS referencing a
quantity of methamphetamine. During this communication, ATF Investigators observed real-
time technical surveillance relevant to DAVIS’ phone, which displayed a PING location of
19m to his home address of 1767 Brentnell Avenue, Columbus, Ohio 43219.

7
20.

21.

22.

23,

24.

25.

26.

Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 9 of 16 PAGEID #: 9

On or about October 18, 2019, the ATF UCA made contact with DAVIS. DAVIS confirmed

with the ATF UCA that he would agree to provide a specific amount of methamphetamine to
the ATF UCA for an agreed upon purchase price. The ATF UCA possessed pre-recorded
Government funds and a recording device. The UCA entered a UCV and arrived at a pre-
arranged meet location that was coordinated in agreement with DAVIS. A short time later,
Surveillance units observed DAVIS and LEWIS arrive at the agreed upon mect location.
Surveillance units observed DAVIS as the front passenger and LEWIS as the operator of a
black, GMC Envoy bearing Ohio plate “HUW 8246”. Surveillance units then observed
DAVIS exit the vehicle walk up and enter the UCV. DAVIS provided the ATF UCA with an
amount of methamphetamine in exchange for pre-recorded Government funds, which were
provided by the ATF UCA to DAVIS. DAVIS then exited the UCV and was observed by
surveillance units re-entering the front passenger seat of the vehicle LEWIS was operating.
This transaction was audio and video recorded. The purchased amount of methamphetamine
from DAVIS was field tested utilizing a field-testing kit for methamphetamine. The field test
resulted in a positive test for methamphetamine.

It should be noted that between September 5, 2019 and October 18", 2019, approximately
548.35 total grams of methamphetamine were purchased from DAVIS and/or DAVIS and
LEWIS from an ATF CI and/or an ATF UCA.

On or about May 15, 2019, Columbus Division of Police arrived at 2089 Eddystone Avenue
to serve an arrest warrant on LEWIS. LEWIS was wanted for violation of a protection order.
On that day, LEWIS was taken into custody at 2089 Eddystone Avenue and arrested on his
warrants relating to Case No. 19-8796 and Case No. 19-8738.

On or about November 1, 2019, Billy LEWIS was arrested at 1767 Brentnell Avenue,
Columbus, Ohio 43219 for Domestic Violence and Menacing, CPD Report Number
190920962-001.

It should be noted that relevant to the above CPD arrest, in Franklin County Municipal Case
No. 2019 CR B 020254, filed on November 1", 2019, Defendant Billy LEWIS listed a home
address of 2089 Eddystone Avenue, Columbus, Ohio 43211.

On or about November 5, 2019, your affiant conducted surveillance at 2089 Eddystone
Avenue, Columbus, Ohio 43224. Your affiant observed the Ford Taurus Wagon, teal in color,
bearing Ohio plate “HSA 5570,” parked in front of the residence. This same vehicle has been
utilized by LEWIS on at least one prior occasion referenced herein.

Based on your affiant’s knowledge, training, and experience in investigating armed narcotics
traffickers, and narcotics trafficking conspiracies, your affiant knows the following:
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 10 of 16 PAGEID #: 10

a) It is my experience that currency transactions that are conducted enable those individuals
involved with large-scale criminal activity and money launderers to invest the cash
proceeds of their illicit businesses into an asset, thereby legitimizing the currency,

b) That those individuals involved with large scale criminal activity are known to trade
items in their possession for items of monetary value;

c) That those individuals involved with large scale criminal activity conduct various
transactions, including the purchase of vehicles and real estate, in order to create an
appearance that their income is derived from legitimate sources,

d) That those individuals involved with large scale criminal activity must maintain, on hand,
large amounts of United States currency in order to maintain and finance their ongoing
criminal enterprise;

e) That those individuals involved with large scale criminal activity and money launderers
maintain books, records, receipts, notes, ledgers, and other papers relating to the sale of
narcotics, and the purchase of assets, including vehicles, real estate and other financial
instruments;

f) That the aforementioned books, records, receipts, notes, ledgers, etc., are commonly
maintained where the individuals have ready access to them, i.e., homes, businesses, and
automobiles;

g) That it is common for those individuals involved with large scale criminal activity and
money Jaunderers to secrete proceeds of their criminal sales, and records of illicit
transactions, sources, and customers, in secure locations within their residences,
businesses, garages, storage buildings, and safety deposit boxes for ready access, and also
to conceal such items from law enforcement authorities;

h) That persons involved in such criminal activity and laundering conceal caches of
currency, financial instruments, precious metals, jewelry, other items of value and/or
proceeds of illicit transactions, and evidence of financial transactions relating to
obtaining, transferring, secreting, or spending large sums of money made from engaging
in their criminal activities, in their residences, businesses, garages, storage buildings,
automobiles, and safety deposit boxes;

i) That those individuals involved with large scale criminal activity and money launderers
commonly maintain addresses or telephone numbers in books, papers, pagers, or cellular
phones (and often have multiple cellular phones and pagers) which reflect names,
addresses, text messages to, and/or telephone numbers for their associates in the criminal
organization, even if said items may be in code;
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 11 of 16 PAGEID #: 11

j) That those individuals involved with large scale criminal activity and money launderers
frequently take, or cause to be taken, photographs of themselves, their associates, their
property, and their product, and that these individuals usually maintain these photographs
in their residences, businesses, and automobiles;

k) That when those individuals involved with large scale criminal activity and money
Jaunderers amass large monetary proceeds from the sale of their ill-gotten gains, they
attempt to legitimize these profits by utilizing foreign and domestic banks and their
attendant services, including securities, cashier's checks, money drafts, wire transfers,
letters of credit, brokerage houses, real estate, shell corporations, business fronts, and
other methods;

1) That those individuals involved with large scale criminal activity and money launderers
sometimes store documents and records relating to their co-conspirators, customers,
money, and assets on computer hardware and software, the contents of which frequently
yield evidence of their criminal activity and money laundering crimes;

m) That courts have recognized that unexplained wealth is probative evidence of criminal
activity in which transactions involving large amounts of cash and high profit margins are
common, to include those individuals involved with large scale criminal activity;

n) That it is common for those individuals involved with large scale criminal activity and
money launderers to conceal and store items related to their criminal activity and money
laundering within safes, footlockers, boxes, containers and other hidden compartments,
and within places that they own or over which they exercise control such as residences,
businesses, and automobiles;

0) Individuals involved with large scale criminal activity store records of associated
criminal acquisition/disposition documents at their residences, businesses, and/or in their
vehicles.

CONCLUSION

. Based upon the above information, your affiant believes probable cause exists that now contained
within the premises of 2089 Eddystone Avenue, Columbus Ohio are the following:

a. Books, records, notes, ledgers, and other papers relating to the transportation, purchase,
distribution, packaging, and sale of controlled substances, which may be maintained in
either paper form or on computers, computer disks, CD-ROM disks, DVD disks, portable
storage devices, or other related equipment;

b. Books, records, receipts, notes, ledgers, airline tickets, money orders, and other records
related to the receipt, expenditure and concealment or other disposition of income, which
may be maintained in either paper form or on computers, computer disks, CD-ROM

10
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 12 of 16 PAGEID #: 12

disks, DVD disks, portable storage devices, or other related equipment, relating to the
distribution of controlled substances;

c. Books, papers, and documents and information contained within cellular phones and
electronic organizers reflecting names, addresses, telephone numbers, and other contact
or identification information of participants in drug trafficking activities;

d. Cash, currency, currency counters, financial instruments, and records relating to
controlled substances income and expenditure of proceeds of drug transactions, and
evidence of financial transactions relating to obtaining, transferring, secreting, or
spending of large sums of money made from engaging in drug trafficking activities;

e. Pagers, cellular phones, electronic organizers, caller identification devices, answering
machine devices, and other communication devices belonging to Billy LEWIS and to
search the contents of the listed devices at a later time;

f. Photographs, and videotape of participants in drug trafficking activities, and of property
acquired from the sale of controlled substances or money laundering;

g. Bank and other financial institution records consisting of savings, loans, records of
deposits, statements, letters of credit, money orders, cashier checks, passbooks, cancelled
checks, certificates of deposit, lease agreements, customer account information, income
and expense summaries, cash disbursement journals, financial statements, state and
federal income tax returns, information related to the receipt and other disposition of
income, and related financial information pertaining to the purchase, lease, sale or other
disposition of real or personal property, including real estate, automobiles, jewelry, and
furniture;

h. United States currency, precious metals, jewelry, and financial instruments, as well as
books and records regarding the acquisition, use and disposition of such items of value;

i. Safe deposit box lease agreements and safe deposit keys;

j. Rental/lease agreements for 2089 Eddystone Avenue. Columbus, Ohio 43219;

k. Proof of residency, including but not limited to cancelled mail, deeds, leases, rental
agreements, photographs, personal telephone books, diaries, utility and telephone bills,

statements, identification documents and keys; and

1. Any safes, vaults, or secured storage equipment that could secret any of the above listed
items, and the contents therein.

11
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 13 of 16 PAGEID #: 13

In view of the above-mentioned facts, and in my training and experience in the investigation
of armed narcotics trafficking and narcotics trafficking conspiracies, I have probable cause to
believe that contained within the 2089 EDDYSTONE AVENUE TARGET
RESIDENCE is:

Evidence of a crime, contraband, fruits of crime, instruments of the crime, and property
illegally possessed and intended for use in committing a crime, relating to violations of Title
18 United States Code. 1956 (a)(1)(A)(D), Title 18 United States Code. 1956 (a)(1)(B)(),
Title 18 United States Code. 1956 (h), Title 21 United States Code 841, Title 21 United
States Code 846, and Title 18, United States Code, Section 924(c).

And that Billy LEWIS is the current known resident of 2089 EDDYSTONE AVENUE
TARGET RESIDENCE.

EZZZ_-

Colin J. Ginley
Special Agent, ATF

Sworn to and subscribed before me this \ L day of November 2019 in Columbus, Ohio.

(AL a»

Honorable Chelsey M. Vascura
United States Magistrate Judge
Southern District of Ohio

12
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 14 of 16 PAGEID #: 14

ATTACHMENT A
LOCATION TO BE SEARCHED:

2089 Eddystone Ave., Columbus, Ohio 43224, described as a two-story single family home, with
white siding and black trim. The numbers “2089” are affixed to the house adjacent to the front
door in black letters. The front of the home is depicted in this photograph:

on

 
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 15 of 16 PAGEID #: 15

ATTACHMENT B
ITEMS TO BE SEIZED:

Based on the foregoing, I respectfully submit that there is probable cause to believe that the
following items will be found at 2089 Eddystone Ave., Columbus, Ohio 43224:

1.

Books, records, notes, ledgers, and other papers relating to the transportation, purchase,
distribution, packaging, and sale of controlled substances, which may be maintained in
either paper form or on computers, computer disks, CD-ROM disks, DVD disks, portable
storage devices, or other related equipment;

Books, records, receipts, notes, ledgers, airline tickets, money orders, and other records
related to the receipt, expenditure and concealment or other disposition of income, which
may be maintained in either paper form or on computers, computer disks, CD-ROM
disks, DVD disks, portable storage devices, or other related equipment, relating to the
distribution of controlled substances;

Books, papers, and documents and information contained within cellular phones and
electronic organizers reflecting names, addresses, telephone numbers, and other contact
or identification information of participants in drug trafficking activities,

Cash, currency, currency counters, financial instruments, and records relating to
controlled substances income and expenditure of proceeds of drug transactions, and
evidence of financial transactions relating to obtaining, transferring, secreting, or
spending of large sums of money made from engaging in drug trafficking activities;

Pagers, cellular phones, electronic organizers, caller identification devices, answering
machine devices, and other communication devices belonging to Billy LEWIS and to
search the contents of the listed devices at a later time;

Photographs, and videotape of participants in drug trafficking activities, and of property
acquired from the sale of controlled substances or moncy laundering;

Bank and other financial institution records consisting of savings, loans, records of
deposits, statements, letters of credit, money orders, cashier checks, passbooks, cancelled
checks, certificates of deposit, lease agreements, customer account information, income
and expense summaries, cash disbursement journals, financial statements, state and
federal income tax returns, information related to the receipt and other disposition of
income, and related financial information pertaining to the purchase, lease, sale or other
disposition of real or personal property, including real estate, automobiles, jewelry, and
furniture;

United States currency, precious metals, jewelry, and financial instruments, as well as
books and records regarding the acquisition, use and disposition of such items of value;

14
Case: 2:19-mj-00887-CMV Doc #: 1 Filed: 11/12/19 Page: 16 of 16 PAGEID #: 16

9, Safe deposit box lease agreements and safe deposit keys;
10. Rental/lease agreements for 2089 Eddystone Avenue. Columbus, Ohio 43219;

11. Proof of residency, including but not limited to cancelled mail, deeds, leases, rental
agreements, photographs, personal telephone books, diaries, utility and telephone bills,
statements, identification documents and keys; and

12. Any safes, vaults, or secured storage equipment that could secret any of the above listed
items, and the contents therein.

15
